543 S.E.2d 137 (2000)
351 N.C. 362
STATE of North Carolina
v.
James Adolph CAMPBELL.
No. 299A93-2.
Supreme Court of North Carolina.
March 2, 2000.
William L. Livesay, Robert E. Collins, Graham, for Campbell.
William D. Kenerly, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for writ of certiorari to review the order of the Superior Court, Rowan County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by ordered to the Court in conference, this the 2nd day of March 2000."